Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 7/28/2021 has been entered, considered, and an action on the merits follows
Response to Arguments
Previous rejections of claims 1-17 under 35 USC 112(b) have been withdrawn due to the amended claims.
 Applicant’s arguments, see pg 8, with respect to the rejection of claims 1 and 8 under 35 USC 102(a)(1) as being anticipated by Takizawa (JPS 5344634 U) have been fully considered and are persuasive. The examiner agrees that Takizawa does not disclose a first gas cushion that supports the lower die and compresses upon pressing by the first drive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pg 8, with respect to the rejection of claims 1 and 8 under 35 USC 102(a)(1) as being anticipated by Tsuji (JP 02280918 A) have been fully considered and are persuasive. The examiner agrees that Tsuji does not disclose a first gas cushion that supports the lower die and compresses upon pressing by the first drive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see pg 8, with respect to the rejection of claims 1 and 8 under 35 USC 102(a)(1) as being anticipated by Knaup (US 7,654,124 B2) have been fully considered and 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Murphy on 8/6/2021.
The application has been amended as follows: 
Claim 1, Line 2 recites “using dies”. This should read -- using a first-face forming die and a second-face forming die --.
Claim 1, Line 8 recites “a first-face forming die and a second-face forming die”. This should read -- the first-face forming die and the second-face forming die --.
Claim 1, Line 15 recites “comprises”. This should read -- has an upper die to be displaced integrally with a first drive, a lower die to be pressed by the upper die, and --.
Claim 1, Lines 15-16 recite “a lower die,”. This should read -- the lower die, and elastically compresses upon pressing by the first drive --.
Claim 1, Line 17 recites “comprises”. This should read -- has an upper slider for transmitting load from the first drive, a lower slider opposed to the upper slider, and --.
Claim 1, Lines 17-18 recite” a lower slider on a second direction side”. This should read -- the lower slider --.
Claim 8, Line 2 recites “using dies”. This should read -- using a first-face forming die and a second-face forming die --.
Claim 8, Line 5 recites “a first-face forming die”. This should read -- the first-face forming die --.
Claim 8, Line 6 recites “a second-face forming die”. This should read -- the second-face forming die --.
Claim 8, Lines 7-8 recite “wherein the first-face forming die moves”. This should read -- a first drive for moving the first-face forming die --.
Claim 8, Line 13 recites “comprises”. This should read -- has an upper die to be displaced integrally with the first drive, a lower die to be pressed by the upper die, and --.
Claim 8, Lines 13-14 recite “a lower die,”. This should read -- the lower die, and elastically compresses upon pressing by the first drive --.
Claim 8, Line 15 recites “comprises”. This should read -- has an upper slider for transmitting load from the first drive, a lower slider opposed to the upper slider, and --.
Claim 8, Lines 15-16 recite” a lower slider on a second direction side”. This should read -- the lower slider --.
Claim 9, Lines 3 recites “a driving force “. This should read -- a driving force of the first drive --.
Claim 13, Line 2 recites “one or more”. This should read -- a plurality of --.
Claim 13, Line 3 recites “driver is at least as many”. This should read -- driver is as many --.
Cancel Claim 14.
Claim 17 should be rewritten as -- The bending apparatus according to claim 8, wherein the second gas cushion is capable of being locked and maintaining a compressed state of the second gas cushion, and the second gas cushion maintains the compressed state when the upper die of the first-face forming die is separated from the workpiece --.
Allowable Subject Matter
Claims 1-13 and 15-17 are allowed. The following is an examiner’s statement of reasons for allowance:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a first gas cushion which supports the lower die, and elastically compresses upon pressing by the first drive”  in combination with the rest of the claimed limitations set forth in claims 1 and 8.
Takizawa (JPS 5344634 U) discloses a bending method and apparatus using a first-face forming die and a second-face forming die to shape a workpiece by clamping a first portion with the first-face forming die and a second portion with the second-face forming die and using a first drive to move the first-face forming die in a first direction perpendicular to the surface of the workpiece and a second driving unit to move the second-face forming die in a second direction parallel with the surface of the workpiece and press the second-face forming die against the first-face forming die. The first-face 
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the reference since the lower die is stationary and by modifying it to have a gas cushion would result in the lower die changing positions.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a first gas cushion which supports the lower die, and elastically compresses upon pressing by the first drive”  in combination with the rest of the claimed limitations set forth in claims 1 and 8.
Tsuji (JP 02280918 A) discloses a bending method and apparatus using a first-face forming die and a second-face forming die to shape a workpiece by clamping a first portion with the first-face forming die and a second portion with the second-face forming die and using a first drive to move the first-face forming die in a first direction perpendicular to the surface of the workpiece and a second driving unit to move the second-face forming die in a second direction parallel with the surface of the workpiece and press the second-face forming die against the first-face forming die. The first-face forming die has an upper die to be displaced with the first drive and a lower die to be pressed by the upper die.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to 
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “a first gas cushion which supports the lower die, and elastically compresses upon pressing by the first drive”  in combination with the rest of the claimed limitations set forth in claims 1 and 8.
Knaup (US 7,654,124 B2)  discloses a bending method and apparatus using a first-face forming die and a second-face forming die to shape a workpiece by clamping a first portion with the first-face forming die and a second portion with the second-face forming die and using a first drive to move the first-face forming die in a first direction perpendicular to the surface of the workpiece and a second driving unit to move the second-face forming die in a second direction parallel with the surface of the workpiece and press the second-face forming die against the first-face forming die. The first-face forming die has an upper die to be displaced with the first drive and a lower die to be pressed by the upper die.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the reference since the lower die is stationary and by modifying it to have a gas cushion would result in the lower die changing positions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW KRESSE/Examiner, Art Unit 3725                           
                                                                                                                                                                             /DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725